Citation Nr: 0102426	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  98-08 473A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUES

1. Entitlement to service connection for residuals of head 
trauma.  

2. Entitlement to service connection for a left knee 
disorder.  

3. Entitlement to a rating in excess of 20 percent for a 
right knee disorder.  

4. Entitlement to a compensable rating for residuals of a 
fracture of the right 5th metacarpal.  


REPRESENTATION

Appellant represented by:	AMVETS





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from November 1982 to 
November 1985.  He also had active duty for training as a 
member of the Army National Guard during the periods of 
February 1981 to November 1982, and March 1986 to September 
1993.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present appeal arises from a February 1998 rating 
decision, in which the RO, inter alia, denied the veteran's 
claims for service connection for a left knee disorder and 
residuals of head trauma.  In addition, the RO granted 
service connection for a right knee disorder, and for the 
residuals of a fracture of the right 5th metacarpal.  These 
disorders were found 10 percent disabling and noncompensable, 
respectively, effective from August 1997.  The veteran filed 
an NOD in May 1998, and the RO issued an SOC that same month.  
The veteran filed a substantive appeal in June 1998.  In 
August 1998, the veteran testified before a Hearing Officer 
at the VARO in Hartford.  A Hearing Officer's Decision was 
issued in August 1999, in which the veteran's disability 
rating for his right knee disorder was increased to 20 
percent, effective from August 1997.  Supplemental Statements 
of the Case (SSOC) were issued by the RO in August 1999 and 
April 2000.  

The Board notes that the veteran had perfected appeals as to 
the issues of service connection for a left elbow disorder 
and an eye disorder.  In an August 1998 VA Form 21-4138 
(Statement in Support of Claim), he withdrew those issues 
from appeal, and thus they are no longer in appellate status.  
Furthermore, the Board notes that the RO denied the veteran's 
claims for service connection for residuals of a right foot 
fracture and a low back disorder, claimed as secondary to the 
veteran's service-connected right knee disorder, in a 
February 2000 rating decision.  While the veteran has filed 
an NOD with respect to that decision, and the RO has issued 
an SSOC, it does not appear that the veteran has filed a 
substantive appeal, and thus those issues are not currently 
before us.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.  

2. On VA examination in September 1998, the examiner 
indicated that there was some discomfort and pain in the 
veteran's left knee on kneeling, but that otherwise the 
examination was unremarkable, except for some audible 
crepitus.  

3. The record indicates that there is currently no diagnosed 
disability associated with the veteran's left knee.  

4. The preponderance of the evidence is against the veteran's 
claim that he suffers from a left knee disability and that 
it is related to service.  

5. During his personal hearing in August 1998, the veteran 
reported that his right knee became stiff and painful with 
activity, and that it was very unstable, causing him to 
fall down stairs two or three times.  

6. There is an approximate balance of positive and negative 
evidence as to whether the veteran's right knee disorder 
is productive of severe recurrent subluxation or lateral 
instability.  


CONCLUSIONS OF LAW

1. The veteran did not incur a left knee disorder as a result 
of active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (2000); Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107).

2. Giving the benefit of the doubt to the veteran, the 
criteria for assigning a rating of 30 percent for his 
right knee disorder have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4,7, 
4.10, 4.71a, Diagnostic Code 5257 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Basis

A review of the veteran's service medical records does not 
reflect treatment for, or residuals of, a head injury or an 
injury to the left knee.  In August 1997, the veteran 
submitted to the RO a VA Form 21-526 (Veteran's Application 
for Compensation or Pension), in which he filed, inter alia, 
claims for disorders of both knees, residuals of a head 
injury, and residuals of a right hand fracture.  With regard 
to the claimed head injury, he indicated it was incurred in 
July or August 1982; he dated the left knee as being injured 
in March 1981.

That same month, August 1997, the RO received medical records 
from Robert Geist, M.D., dated from November 1987 to March 
1994.  In particular, a treatment record, dated in April 
1993, noted the veteran's complaints of increased pain in his 
right knee with running or physical activity.  

In January 1998, the veteran underwent a joints examination 
for VA purposes.  With respect to his left knee, he stated he 
had fallen in boot camp and chipped a small portion of the 
patella, also suffering a contusion injury.  He said the 
condition had resolved with treatment, and he described no 
present problems with the left knee.  He also mentioned his 
in-service injuries to his right knee and right hand (which 
are now service connected).  He complained of pain, locking, 
and occasional giving way of the left knee, with difficulty 
kneeling and going up and down stairs.  The veteran did not 
complain of any problems associated with his right hand.

On clinical evaluation, range of motion of the right knee was 
0-125 degrees.  There was no effusion, and the patella showed 
decreased mobility.  There was tenderness along the medial 
and lateral facets, as well as positive provocative maneuvers 
for patella femoral syndrome.  There was no joint line 
tenderness or ligamentous instability.  Examination of the 
veteran's left knee revealed no effusion, a full range of 
motion, intact strength, ligamentous stability, and no joint 
line tenderness.  Examination of the veteran's right hand 
revealed a mild deformity over the course of the 5th 
metacarpal shaft.  Range of motion and strength were normal, 
and sensation was intact.  The examiner's diagnosis was 
traumatic patella femoral syndrome, and status post patella 
dislocation with residual discomfort.  

The veteran also underwent a general medical examination.  He 
reported suffering a head injury in service, as a result of 
being struck in the back of his head with a tree branch while 
riding a tank.  He said he had been knocked unconscious for 
about 30 minutes, transferred to a battalion aid station, and 
subsequently transferred to a civilian hospital.  He said he 
had felt headaches for two to three weeks afterward, but had 
experienced no problems since that time.  On clinical 
evaluation, the neurological findings were within normal 
limits.  The examiner's diagnosis included cerebral 
concussion, resolved, no sequelae.  

In August 1998, the veteran testified before a Hearing 
Officer at the VARO in Hartford.  He reported that, during 
active duty for training in the summer of 1981, he had 
suffered a head injury after being struck by a tree branch 
while riding on an armored personnel carrier.  He said he had 
been subsequently transferred to Falmouth Hospital, kept 
overnight, and diagnosed with a concussion.  He indicated 
that he had always suffered from headaches, but that he was 
under the impression that he would just have to live with 
them.  The veteran reported suffering from the headaches a 
couple of times a month.  With respect to his right hand, the 
veteran reported suffering from pain in his right hand, 
especially at work while performing his duties as a medical 
technician.  In addition, the veteran described symptoms of 
pain radiating up into his wrist and forearm, with numbness 
in half of his right hand, in addition to weakness.  

With respect to his left knee, the veteran reported having 
suffered a chipped patella in service, and that he currently 
was suffering from pain when he knelt on his left knee, which 
he did often in the course of his job.  This reportedly 
resulted in swelling and stiffness in the knee, as well as 
crepitus.  The veteran also reported difficulty going up and 
down stairs, as well as running.  With respect to his right 
knee, the veteran reported wearing two different types of 
braces on the knee, and that he had difficulty going up and 
down stairs.  He stated that the knee was unstable, and that 
he had fallen down the stairs two or three times when the 
knee had given out.  The veteran also testified that during 
cold weather he was not able to get around without crutches, 
and that his right knee swelled up and locked.  

In addition to the veteran's testimony, he submitted medical 
evidence in support of his claims.  In particular, clinical 
records from Middlesex Hospital noted that the veteran was 
seen for right knee pain after falling on his knee.  In 
February 1998, he was diagnosed with a first degree sprain of 
the medial collateral ligament.  A radiographic study, also 
in February 1998, revealed a small probable congenital 
exostosis coming off the medial aspect of the distal femoral 
metaphysis.  No traumatic abnormality was demonstrated.  In 
April 1998, the veteran was re-examined and noted to suffer 
from a tear of the right medial meniscus.  A subsequent 
magnetic resonance imaging (MRI) scan of his right knee, 
dated in May 1998, revealed a small joint effusion and 
lateral patellar subluxation.  The anterior and posterior 
cruciate ligaments were noted as intact, as were the medial 
and lateral menisci, and the medial and collateral ligaments.  
There was thinning of the articular cartilage of the medial 
compartment, and early spur formation.  

In August 1998, the veteran underwent a VA neurological 
examination.  The examiner noted the veteran's reported head 
trauma in service, and his report that he had been taken to 
Falmouth Hospital, where diagnostic studies were undertaken 
and the diagnosis of a bad concussion was made.  The veteran 
reported that, since the accident, he had continued to have 
headaches and that these occurred three to four times a 
month.  The headaches were noted to characteristically last 
at least an hour, but that they could go on for some time 
after that.  The veteran indicated that the headaches became 
more frequent if he was under stress or particularly 
fatigued.  The examiner's diagnosis was history of vascular 
headaches, migraine type, apparently triggered or 
precipitated by head trauma while on active duty in 1981.

In September 1998, the veteran underwent a VA joints 
examination.  He complained of chronic right knee instability 
with frequent episodes of the knee giving out, as well as 
easy fatigability and pain after long activities, or with 
damp and/or cold weather changes.  The veteran also 
complained of left knee pain on kneeling, with a history of 
chipped left patella.  On clinical evaluation of the right 
knee, there was some tenderness on the medial joint line 
toward the anterior aspect.  Flexion was noted as 105 
degrees, crepitus was palpable and audible, and muscle 
strength normal.  There was mild swelling, and a ligament 
stress test showed medial collateral ligament laxity on 30 
degrees of flexion.  There was no lateral collateral ligament 
laxity; anterior and posterior drawer signs were negative; 
and a meniscus stress test showed no pain, either medially or 
laterally.  With respect to the left knee, active flexion was 
limited to 120 degrees, with extension normal.  There was no 
swelling and no tenderness, with muscle strength normal.  
There was crepitus audible on range of motion on the left 
knee.  There was no pain on downward press over the patella.  

The examiner's assessment was right knee instability with 
limitation of motion, and X-ray findings in February 1998 of 
patella femoral degenerative arthritis.  As for the left 
knee, the examiner noted that there was some discomfort and 
pain on kneeling, but otherwise the examination was 
unremarkable, except for some audible crepitus.  The examiner 
further noted that there was some questionable limited knee 
flexion without discomfort, but that this could be normal for 
the veteran.  

In September 1999, the RO received a letter from the veteran, 
dated that same month.  The veteran reported suffering from 
right hand pain, and that this pain radiated into his wrist.  
In addition, the veteran reported suffering from continued 
left knee pain and right knee instability, and that he had 
suffered a head injury during his July 1982 annual military 
training.  

In March 2000, the veteran submitted to the RO treatment 
records from Middlesex Hospital which reflected treatment for 
fractures of the fourth and fifth toes.  In addition, the 
veteran also submitted an incident report from the Department 
of Corrections for the State of Connecticut (his employer), 
dated in December 1999.  The report noted the veteran's 
complaint that he had heard a pop and then his right knee had 
given out.  On clinical examination, edema was noted in the 
right medial aspect, and crepitus was felt with manipulation.  

II.  Analysis

a.  Service Connection - Left Knee

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2000).  Where there is a chronic disease shown as such 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet.App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that "a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Moreover, for a veteran to prove a service-connection claim, 
there generally must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a connection or link) 
between the in-service injury or aggravation and the current 
disability.  See Pond v. West, 12 Vet.App. 341, 346 (1999).  
See also Hickson v. West, 12 Vet.App. 247, 253 (1999).  

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet.App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

We note that the RO denied the veteran's left-knee claim on 
the basis that the claim was not well grounded.  That was a 
correct application of the law when the decision was 
rendered.  Until recently, the RO and the Board were required 
by law to assess every claim, before completing an 
adjudication as to the its merits under substantive law, to 
determine whether it was well grounded, pursuant to 38 
U.S.C.A. § 5107(a) (West 1991).  A claimant seeking benefits 
had the burden to submit sufficient evidence to justify a 
belief by a fair and impartial individual that the claim was 
well grounded; then, if that burden was met, VA had the duty 
to assist the claimant in developing additional evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78, 81-2 (1990); Lathan v. Brown, 
7 Vet. App. 359, 365 (1995).  If the burden was not met, the 
duty to assist pursuant to section 5107(a) did not attach.  
Anderson v. Brown, 9 Vet. App. 542, 546 (1996).  Indeed, if 
the claim was not well-grounded, the Board was without 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14, 17 (1993).  

The United States Congress has recently passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim be well grounded.  Several bills 
were involved in that process, and the legislation which now 
governs cases such as this is the Veterans Claims Assistance 
Act of 2000, Public Law No. 106-475, 114 Stat. 2096.  

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  We have 
carefully reviewed the veteran's claims file, to ascertain 
whether remand to the RO is necessary in order to assure 
compliance with the new legislation.

Based upon the extensive development of medical evidence, 
including records submitted by the veteran and contentions 
advanced by him and his representative at the hearing, and 
multiple examinations of the veteran by VA, the Board 
concludes that all reasonable efforts have been made to 
compile a complete record for our decision, and that the 
veteran has had adequate notice of the evidence needed to 
substantiate his claim.  Accordingly, there is no prejudice 
in our reviewing the claim on the merits.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  A remand of this issue for the 
RO to readjudicate the matter would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203, 207 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed.Cir. 2000); Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991); Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994).

The Board is cognizant that we may consider only independent 
medical evidence to support our findings, and must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet.App. 171 (1991), and Hatlestad v. Derwinski, 
3 Vet.App. 213 (1992).  Clearly, this matter involves a 
medical question, and the Board is not permitted to draw 
inferences as to medical causation or etiology without a 
solid foundation in the record.  See Colvin, supra.

With respect to the veteran's left knee, we are cognizant 
that medical records associated with the veteran's reported 
injury during basic training are not of record.  For the 
purpose of this decision, we have no reason to doubt his 
account as to what happened.  The veteran has reported that 
he fell during basic training on a tree stump, and incurred a 
chip fracture of his left patella.  He has said that, 
thereafter, he was treated with modalities and therapy, and 
his problem resolved.  During his January 1998 VA 
examination, the veteran described suffering from pain in his 
left knee.  During his personal hearing, he complained of 
left knee pain when he knelt.  The kneeling also reportedly 
resulted in swelling and stiffness in the knee, as well as 
crepitus.  He indicated that he had problems with going up 
and down stairs, and with running.

Subsequently, the veteran underwent an additional VA medical 
examination in September 1998.  The examiner reported that 
there was some reported discomfort and pain in the left knee 
on kneeling, but that otherwise the examination was 
unremarkable, except for some audible crepitus.  The examiner 
further noted that there was some questionable limited knee 
flexion, without discomfort, but that this could be normal 
for the veteran.  

The Board thus finds that, while the veteran suffers from 
pain in his left knee, the evidence does not reflect that he 
currently suffers from any underlying left knee condition or 
disorder.  See Sanchez-Benitez v. West, 13 Vet.App. 282, 285 
(1999), in which the Court held that a diagnosis of pain, 
cannot, without connection to an underlying condition and a 
medical nexus to service, warrant service connection.  See 
also Clyburn v. West, 12 Vet.App. 296, 301 (1999), holding 
that continued complaints of pain after service do not 
suffice to establish a medical nexus, where the issue at hand 
is of etiology, and requires medical opinion evidence.  
Although the veteran is competent to testify to the pain he 
has experienced since active service, he is not competent to 
testify to the fact that what he experienced in service and 
since service are the same related disorders.  Therefore, 
even accepting the veteran's report that he sustained a chip 
fracture of his left patella in service, given the lack of 
any current medical evidence of an underlying left knee 
condition, or any opinion linking an underlying left knee 
condition to service, the weight of the evidence is against 
the veteran's claim.  

The veteran has been very specific in asserting that he 
suffers from a left knee disorder and that this is related to 
service.  While the Board does not doubt the sincerity of the 
veteran's contentions in this regard, any determination as to 
the existence of a disability and its medical causation must 
be based upon competent medical testimony or documentation.  
In a claim of service connection, this generally means that 
medical evidence must establish that a current disability 
exists, and that the disability is related to a period of 
active military service.  Competent medical evidence has not 
been presented establishing that the veteran currently 
suffers from a left knee disorder.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2000).  See also Routen v. 
Brown, supra, regarding the need for medical, not lay, 
evidence to establish a diagnosis of disability.

Under the law, the veteran is free, at any time in the 
future, to submit new and material evidence to reopen his 
claim for a left knee disorder, regardless of the fact that 
he currently is not shown to be suffering from a disability 
that may be service-connected.  Such evidence would need to 
show, through competent medical evidence, a current 
disability, and that such disability "resulted from a 
disease or injury which was incurred in or aggravated by 
service."  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

b.  Increased Rating - Right Knee

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also 38 C.F.R. § 
3.326 (2000).

Very recent changes in law have amended the requirements as 
to VA's development efforts in this, and other pending cases.  
The United States Congress has recently passed, and the 
President has signed into law, legislation which, in 
pertinent part, modified and clarified VA's duty to assist a 
claimant in evidentiary development.  See the Veterans Claims 
Assistance Act of 2000, Public Law No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  In the present case, as to the 
veteran's right-knee claim, we find that the RO's development 
action has generated sufficient evidence to satisfy the 
Secretary's obligation.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (1999).  Where entitlement to compensation has 
already been established and an increase in a disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet.App. 55 (1994); 38 C.F.R. § 4.2 
(1999).  

The Court of Appeals for Veterans Claims has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet.App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, supra, as to the 
primary importance of the present level of disability, was 
not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability.  Rather, the Court held that, at the time of 
an initial rating, separate ratings can be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

The RO has assigned a 20 percent evaluation for the veteran's 
right knee disorder, in accordance with the criteria set 
forth in the VA Schedule for Rating Disabilities.  In doing 
so, specific consideration was given to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5257.  Under this code, for impairment 
of the knee, moderate recurrent subluxation or lateral 
instability warrants a 20 percent rating, and severe 
recurrent subluxation or lateral instability warrants a 30 
percent rating,  

Several alternative DCs are also available for assessing 
residuals of knee injuries under 38 C.F.R. § 4.71a.  Under DC 
5256, when there is favorable ankylosis of either knee, a 30 
percent evaluation is warranted.  Ankylosis is considered to 
be favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  A 50 
percent evaluation requires that the knee be fixed at an 
angle between 20 degrees and 45 degrees.  When there is 
extremely unfavorable ankylosis, which involves the knee in 
flexion at an angle of 45 degrees or more, a 60 percent 
evaluation is required.  

Under DC 5260, limitation of flexion of the leg to 15 degrees 
is rated 30 percent disabling.  Under DC 5261, limitation of 
extension of the leg to 20 degrees is rated 30 percent 
disabling.  Under DC 5262, nonunion of the tibia and fibula 
warrants a 40 percent evaluation.  Malunion of the tibia and 
fibula with marked knee or ankle disability warrants a 30 
percent evaluation.  

A review of the evidence reflects that the veteran suffered 
an injury to his right knee in service, and has complained 
that the knee currently lacks stability.  On VA examination 
in January 1998, the range of motion of the right knee was 0-
125 degrees.  There was tenderness along the medial and 
lateral facet, and positive provocative maneuvers for patella 
femoral syndrome.  There was no joint line tenderness or 
ligamentous instability. The examiner's diagnosis was 
traumatic patella femoral syndrome.  During his personal 
hearing, the veteran testified that he wore two different 
types of braces on his knee, and that he had difficulty going 
up and down stairs.  He stated that the knee lacked 
stability, and that he had fallen down the stairs two or 
three times when his right knee had given out.  The veteran 
also testified that during cold weather he was not able to 
get around without crutches, and that his right knee swelled 
up and locked.  

In addition, a radiographic study of the right knee in 
February 1998 revealed no traumatic abnormality.  A 
subsequent May 1998 MRI scan of the right knee, revealed 
small joint effusion and lateral patellar subluxation, 
without a tear of the medial meniscus.  There was thinning of 
the articular cartilage of the medial compartment and early 
spur formation.  

In a September 1998 VA joints examination, the veteran 
complained of chronic instability of this right knee with 
frequent giving out and easy fatigability.  He also 
complained of pain after long activities, as well as with 
damp and cold weather changes.  On clinical evaluation of the 
right knee, there was some tenderness on the medial joint 
line toward the anterior aspect.  Flexion was noted as 105 
degrees, crepitus was palpable and audible, and muscle 
strength normal.  There was mild swelling, and a ligament 
stress test showed medial collateral ligament laxity on 30 
degrees of flexion.  There was no lateral collateral ligament 
laxity, anterior and posterior drawer signs were negative, 
and meniscus stress test showed no pain, either medially or 
laterally.  The examiner's assessment was right knee 
instability with limitation of motion, and X-ray findings of 
patella femoral degenerative arthritis associated with a 
February 1998 radiographic study.  

In view of the above, the Board finds the evidence, with 
respect to an increased rating to 30 percent under DC 5257, 
is in equipoise.  As noted previously, the veteran is 
currently receiving a 20 percent disability evaluation for 
instability in his right knee.  The Code does not give 
specific guidance as to what constitutes severe subluxation 
or instability as compared to moderate subluxation or 
instability.  In this respect, the veteran has been noted to 
suffer from instability and limitation of motion of the right 
knee.  Furthermore, the veteran has offered credible 
testimony pertaining to his right knee disorder and the 
effect it has on his everyday functioning.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); Pub. L. No. 106-475, § 4, 
114 Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102 (2000).  

Thus, in reviewing the longitudinal record in this case, we 
find a balance of positive and negative evidence as to the 
severity of the veteran's right knee disability.  In one 
respect, the veteran's complaints, as to the severity of his 
instability and pain in his right knee, are subjective.  
Furthermore, the veteran has failed to submit other objective 
non-medical evidence to substantiate his claim.  On the other 
hand, the veteran offered credible testimony at his personal 
hearing as to the disabling nature of his right knee 
disorder.  Thus, under the reasonable-doubt/benefit-of-the-
doubt doctrine, where we find an approximate balance of 
positive and negative evidence on the merits of the claim, 
the benefit of the doubt shall be given to the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Based upon the facts of the present case, it is our opinion 
that the evidence places the veteran's right knee disorder 
somewhere between the 20- and the 30-percent level of 
disability, and we will exercise our discretion to conclude 
that his condition places him at least in balance as between 
the two sets of criteria.  Therefore, the Board finds that an 
increased evaluation to 30 percent for the veteran's service-
connected right knee disorder is warranted.  

In addition, the Board has considered the applicability of 
the precedential judicial decision in DeLuca v. Brown, 8 
Vet.App. 202, 207 (1995), wherein the Court held that a 
particular diagnostic code which rates on the basis of range 
of motion must be applied in conjunction with 38 C.F.R. 
§§ 4.40, 4.45, as to additional factors affecting limitation 
of motion.  However, evaluation under DC 5257 is not 
predicated on loss of range of motion, and thus 38 C.F.R. 
§§ 4.40, 4.45, with respect to pain, do not apply.  See 
Johnson v. Brown, 9 Vet.App. 7, 11 (1996).  

Furthermore, we have also considered the veteran's appeal 
under VAOPGCPREC 23-97 (July 1, 1997), in which it was held 
that, when a claimant has a disability rating under DC 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis and limitation of motion severe enough to 
warrant a zero percent rating under DC 5260 or DC 5261, a 
separate rating is available under DC 5003 or DC 5010.  We 
note that a zero percent rating under DC 5260 would require a 
showing of flexion limited to 60 degrees, and under DC 5261 a 
showing of extension limited to 5 degrees.  In this instance, 
in September 1998, a VA examiner reported that the February 
1998 radiographic study of the veteran's right knee reflected 
patella femoral degenerative arthritis.  A review of the 
radiographic study report, and subsequent referrals to the 
study by other physicians, reflected the X-ray findings to be 
normal.  In any event, the veteran has not demonstrated 
limited flexion to 60 degrees, or extension to 5 degrees.  
Therefore a separate, additional rating under 5003 or 5010 is 
not applicable here.  

The Board has also considered assigning the veteran a higher 
disability evaluation pursuant to DCs 5256 and 5262.  
However, there have been no objective medical findings of 
ankylosis of the right knee, or nonunion of the tibia and/or 
fibula with marked knee or ankle disability.  Therefore, 
these diagnostic codes are not applicable at this time.  

Finally, having determined that a rating in excess of 20 
percent is warranted prospectively, the Board is aware that 
no issue as to the effective date for a disability rating has 
been developed on appeal at this time, and that such a 
determination is generally reserved for the RO, in the first 
instance.  However, as discussed above, judicial precedent 
has made it necessary for us to assess the record, in a case 
such as this, to ascertain whether the evidence would support 
a higher rating during an earlier stage of this claim, under 
the Fenderson precedent.  The law governing effective dates 
in claims for increased ratings, at 38 U.S.C.A. § 5110(a), 
provides that "an award . . . shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor."  The implementing 
regulation, 38 C.F.R. § 3.400, specifies, at subsection (a), 
"[o]n basis of facts found" and, at subsection (o), "date 
of receipt of claim or date entitlement arose, whichever is 
later."

In this regard, we have considered all the evidence of record 
with respect to the veteran's claim.  We are cognizant that 
our grant of an increase to 30 percent has been granted 
through the exercise of the reasonable-doubt/benefit-of-the-
doubt doctrine and that we do not find that the preponderance 
of the evidence fully supports even that evaluation.  In this 
respect, the objective medical evidence arguably supports 
only a 20 percent disability rating.  On the other hand, the 
veteran's personal hearing testimony was found to be credible 
and persuasive, and warranted, in view of the entire record, 
an increase to 30 percent.

In view of the foregoing, the Board is of the opinion that 
the evidence of record supports a finding that the veteran's 
right knee disorder met the criteria for a 30 percent 
evaluation on and after August 6, 1998, the date of the 
veteran's hearing before a Hearing Officer at the VARO in 
Hartford, and thus, a 30 percent rating should be assigned 
effective from that date.  We further find that a rating in 
excess of 20 percent is not warranted prior to that date.  
See Meeks v. West, 12 Vet.App. 352, 354-55 (1999), holding 
that a "down stream" rating need not be made retroactive to 
the date of the award of service connection if the evidence 
of record does not support retroactivity.  

The Board recognizes that our sua sponte assignment of an 
earlier effective date pursuant to the Fenderson and Meeks 
cases is a "judgment call" based upon those recent Court 
precedents, and does not reflect error by the RO. 


ORDER

1. Entitlement to service connection for a left knee disorder 
is denied.  

2. A 30 percent evaluation for a right knee disorder, 
effective from August 6, 1998, is granted, subject to the 
statutes and regulations governing the payment of monetary 
benefits.  


REMAND

As noted above, VA has a duty to assist the veteran in 
developing evidence pertinent to his claim, both under 
longstanding law at 38 U.S.C.A. § 5107 and 38 C.F.R. § 
3.103(a), and pursuant to the Veterans Claims Assistance Act 
of 2000.

As noted in the Factual Basis, above, the veteran has 
complained of pain in his right hand, and he contends that 
the pain is related to his service-connected residuals of a 
fracture of the right 5th metacarpal.  He has testified that 
using his right hand at work results in pain, which radiates 
up into his wrist and forearm, and also causes numbness.  
Following his personal hearing in August 1998, the veteran 
was to be scheduled for a VA examination to assess the extent 
of his disability.  However, while other disabilities were 
evaluated, no examination of the veteran's right 5th 
metacarpal was undertaken.  The disability is currently rated 
as noncompensable under DC 5227, for ankylosis of the finger.   

As noted above, the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  See DeLuca, supra.  The Court held that Rating 
Schedule provisions based on limitation of motion do not 
subsume 38 C.F.R. §§ 4.40, 4.45 (1998).  The Court in DeLuca 
also stressed that, in evaluating disabilities of the joints, 
VA has a duty to determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court has indicated 
that these determinations should be made by an examiner, and 
should be portrayed by the examiner in terms of the 
additional loss in range of motion due to these factors 
(i.e., in addition to any actual loss in range of motion 
noted upon clinical evaluation).  See DeLuca, supra, at 206.  
See also 38 C.F.R. § 4.10 and § 4.40 (1999).  

The Board notes that a medical examiner must make a full 
description of the effects of disability upon the person's 
ordinary activity.  See 38 C.F.R. § 4.10.  Furthermore, we 
are not competent to ascertain the degree to which a 
disability has manifested itself, or how much pain the 
appellant is experiencing, or any associated functional loss, 
without a solid foundation in the record, grounded in medical 
evidence.  See Rucker, supra.

In reviewing the medical evidence of record, we note that no 
VA examiner has discussed DeLuca, or the effect pain may have 
on the veteran's ability to function, with respect to the 5th 
finger of his right hand.  

The Court has reaffirmed its holding in DeLuca, holding, in 
an analogous case:

In light of the veteran's . . . testimony 
as to pain . . . , which could cause 
functional impairment . . . , the Court 
will remand this claim for a new 
examination that adequately evaluates the 
functional impairment due to pain . . . , 
followed by a decision that specifically 
addresses the pain issue, supported by an 
adequate statement of reasons or bases.  
See DeLuca v. Brown, 8 Vet.App. 202, 207-08 
(1995); see also Smallwood [v. Brown, 10 
Vet.App. 93, 99 (1997)]; Green (Victor) v. 
Derwinski, 1 Vet.App. 121, 124 (1991) 
("fulfillment of the statutory duty to 
assist . . . includes the conduct of a 
thorough and contemporaneous medical 
examination, one which takes into account 
the records of the prior medical treatment, 
so that the evaluation of the claimed 
disability will be a fully informed one").

Arms v. West, 12 Vet.App. 188, 201 (1999).  See also 
Fenderson v. West, 12 Vet. App. 119, 128 (1999), holding that 
a veteran's complaint of "pain that is worse with activities 
is evidence of pain on movement and functional disability due 
to pain that requires explicit consideration under 38 C.F.R. 
§§ 4.40 and 4.45."

Therefore, given the veteran's reports of increased pain and 
loss of function as a result of his service-connected right 
5th metacarpal injury, and the lack of a current VA 
examination with respect to those complaints, plus 
consideration of the criteria emphasized in DeLuca, supra, 
the Board believes the veteran should undergo an additional 
medical examination to better assess his current level of 
disability with respect to his right 5th metacarpal.  

With respect to service connection for residuals of head 
trauma, the veteran has contended that he was struck by a 
tree branch while riding atop an armored personnel carrier 
during active duty for training at a Camp Edwards.  The 
veteran was reportedly transferred to Falmouth Hospital 
following the accident, kept overnight, and subsequently 
diagnosed with a concussion.  He has indicated that, since 
the accident, he has suffered from headaches, but that he was 
under the impression that he would just have to live with 
them.  In August 1998, the veteran underwent a VA 
neurological examination.  The examiner's diagnosis was 
vascular headaches of migraine type, apparently triggered or 
precipitated by head trauma while on active duty for training 
in 1981.  

As noted above, no service medical records associated with 
the reported accident are of record.  However, following the 
RO's initial request to the National Personnel Records Center 
(NPRC) in St. Louis, for the veteran's service medical 
records, no additional attempts were made to obtain, if in 
existence, records associated with the veteran's head trauma 
during active duty for training.  The Court of Appeals for 
the Federal Circuit has ruled that a single request for 
pertinent service medical records specifically requested by a 
claimant, and not obtained by VA, amounts to procedural 
error.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  See 
also Gobber v. Derwinski, 2 Vet.App. 470 (1992) (VA has a 
heightened duty to assist when pertinent records are in the 
control of the U. S. Government).  

Furthermore, the veteran has identified a civilian hospital 
at which he was reportedly treated following his accident, 
and no attempt has been made by the RO to contact the medical 
facility to see if any records associated with the veteran's 
reported treatment are still on file.  Given the examiner's 
findings in August 1998, although apparently based on the 
veteran's reported history, the Board believes the duty to 
assist requires the RO to make an additional attempt to 
obtain the records associated with the veteran's accident and 
subsequent concussion, if such records exist.  

Therefore, given the veteran's contentions, the findings on 
VA examination in 1998, and the Federal Circuit's holding in 
Hayre, the Board believes that an additional attempt should 
be undertaken by the RO to obtain any records associated with 
the veteran's reported head injury in service.  If these 
records are located, the veteran should be afforded a new VA 
neurological examination to determine the exact nature and 
etiology of any residuals of his head trauma, specifically 
his headaches.  

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred and the veteran's 
claims are REMANDED to the RO for the following action:  

1. The RO should make a request to the 
veteran, with a copy to his 
representative, that he provide as much 
detail as possible regarding his claimed 
head trauma in service.  In particular, 
the veteran should be asked to provide 
specific details of when and by whom he 
was treated following the reported 
accident in which he suffered a blow to 
the head from a tree branch.  Such 
details should include an approximate 
date and location of any treating 
facilities.  The veteran is hereby 
advised that this information is vitally 
necessary to attempt to obtain any 
records associated with his accident.  

2. The RO should then take the information 
provided by the veteran as a result of 
this Remand, and make an additional 
attempt to obtain any treatment records 
associated with the veteran's reported 
head trauma during his active duty for 
training noted as occurring at a Camp 
Edwards.  In particular, the RO should 
contact NPRC in St. Louis, in addition 
to Falmouth Hospital, which apparently 
is located in Massachusetts, or any 
other appropriate repository of such 
records.  A record should be made of the 
results of any such search.  

3. If medical records associated with the 
veteran's treatment for head trauma are 
located, the RO should schedule the 
veteran for an additional VA 
neurological examination, so that an 
examiner may provide an opinion as to on 
whether it is at least as likely as not 
that the veteran's reported headaches 
are related to any head trauma incurred 
during active duty for training.  Before 
evaluating the veteran, the examiner 
should review the claims folder, 
including a copy of this Remand and any 
evidence added to the record.  

4. In addition, the RO should obtain from 
the veteran the names and addresses of 
all medical care providers (VA or non-
VA), if any, who have treated the 
veteran for any residuals of the 
fracture of his right 5th metacarpal, 
since January 1998.  The RO should 
request that the veteran furnish signed 
authorizations for release to the VA of 
medical records in connection with each 
non-VA source identified.  The RO should 
attempt to obtain any such treatment 
records, and any additional VA medical 
records not already on file which may 
exist, and incorporate them into the 
claims folder.  

5. The veteran should then be scheduled for 
a medical examination to re-evaluate the 
nature and extent of his service-
connected fracture of the right 5th 
metacarpal.  Before evaluating the 
veteran, the examiner should review the 
claims folder, including a copy of this 
Remand and any evidence added to the 
record.  The examiner's report should 
fully set forth all current complaints, 
pertinent clinical findings, and 
diagnoses.

a.  In particular, the examiner 
should report on the level of the 
veteran's pain due to any residuals 
of the fracture of the right 5th 
metacarpal, and the effect such pain 
has on his functional ability.  If 
feasible, the examiner should comment 
as to any additional range-of-motion 
loss (beyond that due to the 
objectively-demonstrated joint 
abnormality) caused by those factors 
during flare-ups, as the veteran has 
contended occurs when he works with 
his right hand.

b.  In addition, the examiner should 
state the etiology of any pain, and 
whether such pain claimed by the 
veteran is supported by adequate 
pathology, or evidenced by visible 
behavior on motion or palpation.  In 
particular, the examiner should have 
the veteran actively demonstrate 
those work-related duties claimed to 
cause pain, numbness, and functional 
loss in the right hand.  All opinions 
expressed should be supported by 
reference to pertinent evidence.   


6. Based upon any additional information 
obtained as a result of this Remand, the 
RO should review the evidence of record 
and enter its determination with respect 
to the veteran's claims.  If the 
decision remains adverse to the veteran, 
the RO should issue an SSOC, a copy of 
which should be provided to the veteran, 
and his representative.  Thereafter, the 
veteran and his representative should be 
given the opportunity to respond.  The 
case should be returned to the Board for 
further appellate consideration, if 
otherwise in order, following 
appropriate appellate procedure. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case. The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 


